USCA4 Appeal: 22-1439      Doc: 10         Filed: 08/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1439


        VIVEK PISAL,

                            Plaintiff - Appellant,

                     v.

        K12, INC.,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:21-cv-00506-RDA-JFA)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Vivek Pisal, Appellant Pro Se. Crystal L. Tyler, JACKSON LEWIS PC, Richmond,
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1439         Doc: 10     Filed: 08/22/2022     Pg: 2 of 2




        PER CURIAM:

              Vivek Pisal appeals the district court’s order dismissing his complaint pursuant to

        the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, as untimely.

        We have reviewed the record and find no reversible error. Accordingly, we affirm the

        district court’s judgment. Pisal v. K12, Inc., No. 1:21-cv-00506-RDA-JFA (E.D. Va.

        Mar. 23, 2022). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2